DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 claims “wavelength converter.” The limitation is indefinite, because inventor fails to adequately set forth the metes and bounds of what he considers his invention. It is not clear whether the claimed wavelength converter is distinct from the composition itself. The specification describes the wavelength converter as “including the ceramic composite material as described above” which “can be applied in a stationary installation environment” [0091]. The specification does not clearly describe a wavelength converter as requiring any features other than the composition itself. Examiner considers the broadest reasonable interpretation of “wavelength converter” to include the composition claimed in Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105753457).
Regarding Claim 1, Wang et al. (CN’457) teaches a ceramic composite material, comprising an alumina matrix, a fluorescent powder uniformly distributed in the alumina matrix [0004, 0010], and scattering centers uniformly distributed in the alumina matrix [0015, 0037], wherein the alumina matrix is an alumina ceramics, the scattering centers are alumina particles, the alumina particles each have a particle diameter of 1 to 6 micron, and the fluorescent powder has a particle diameter of 12 to 20 micron [0012-0013, 0027, 0059].  CN’457 fails to teach that the fluorescent powder has a diameter of 13 to 20 micron; however, 12-20 micron substantially and obviously overlaps the recited range.
Regarding Claim 3, CN’457 fails to teach that the fluorescent powder has a diameter of 15 to 17 micron; however, 12-20 micron substantially and obviously overlaps the recited range.
	Regarding Claim 4, CN’457 suggests a wavelength converter (the claimed composition of Claim 1) comprising the ceramic composite material of Claim 1, since it includes a composition comprising all of the claimed components, including powders in the recited particle sizes.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105753457) in view of Zhang et al. (US 2011/0227476).
Regarding Claim 2, CN’457 teaches a phosphor in the field of producing LED lighting [0004]. CN’457 fails to teach a Ce-doped Ca3Sc2Si3O12 component. Zhang et al. (US’476) teach a phosphor including Ce3+-doped Ca3Sc2Si3O12 [0023, 0025] used for LED lights [0005]. It would have been obvious to a person of ordinary skill in the art to use a known phosphor including Ce3+-doped Ca3Sc2Si3O12, because US’476 suggests such a material in an analogous art for producing LED lights. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712